Citation Nr: 1541619	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-34 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, PTSD and depression.


REPRESENTATION
 
Veteran represented by:  Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
Jennifer R. White, Counsel
 
 



INTRODUCTION
 
The Veteran performed creditable active service from May 1973 to April 1974, from August 12, 1975 to September 16, 1975, and from May 1976 to September 1976.  He also served on active duty from March 1977 to October 1977, but this period was voided due to misconduct-fraudulent entry and was not considered valid for compensation benefit purposes.  38 C.F.R. § 3.14, see also VAOPGPREC 16-1999.
 
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the RO. 
 
In January 2013, May 2014, and January 2015, the Board remanded the issue on appeal for further evidentiary development.  There has been substantial compliance with the Board's remand directives.  

While the Veteran filed a claim seeking entitlement to service connection for PTSD, schizophrenia and depression he has been diagnosed with and has sought treatment in the past for various other acquired psychiatric disorders.  Hence, the claim has been recharacterized in light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

 
FINDINGS OF FACT
 
1.  The preponderance of the evidence is against finding that the Veteran suffers from PTSD as a result of a verified or corroborated inservice stressor.

2.  An acquired psychiatric disorder was not shown in service or for many years thereafter, and there is no competent and probative opinion suggesting a link between a psychiatric disorder and service.
 


CONCLUSION OF LAW
 
An acquired psychiatric disorder, to include schizophrenia, PTSD and depression, was not incurred or aggravated inservice, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000
  
The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in October 2009 of the information and evidence needed to substantiate and complete a claim, including notice of the evidence to be provided by the claimant, the evidence VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims decided herein, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The appellant's service medical records as well as postservice treatment records are available for the Board's consideration, and the development ordered in prior remands has been substantially completed.  There is no evidence that additional records relevant to the issues decided herein have yet to be requested or that additional examinations with respect to these issues are in order.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran as to the issues decided herein that reasonably affects the fairness of this adjudication. 

Regulations and Analysis
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015). This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f).  If, as in this case, the claimed stressor is not combat-related and PTSD has not been diagnosed in service, the Veteran's lay testimony regarding the in-service stressor is insufficient, standing alone, to establish service connection, and must be corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); see also Duran v. Brown, 6 Vet. App. 283, 289 (1994).  "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Turning to the evidence of record, the service treatment records indicate that the Veteran complained of depression and an inability to sleep due to family problems in April 1974.  A psychiatric disorder was not diagnosed.

While the appellant again reported complaints of trouble sleeping in his July 1976 separation medical history, no psychiatric disorder was diagnosed.  Indeed in March 1977, the Veteran denied ever having any psychiatric symptoms to include frequent trouble sleeping, and in July 1977 he was clinically evaluated as psychiatrically normal.   At no time inservice was a mental illness diagnosed.  
 
An August 1980 VA treatment record indicates that the Veteran had gastrointestinal issues due to drug abuse.
 
An August 1983 inpatient treatment report indicates that the Veteran was admitted to the St. Louis VA Medical Center for approximately one month for drug and alcohol rehabilitation.  The treatment note indicates that the Veteran had no organic brain disorder and no affective disorders.  The treating providers noted that the Veteran reported beginning to drink at age 14, smoking pot at age 13, abusing amphetamines at age 17, and using cocaine and Valium beginning in 1978.  The Veteran was diagnosed with alcohol and drug dependency, as well as an anti-social personality disorder.  
 
In January 1986, the Veteran was again admitted for addiction treatment with a diagnosis of anti-social personality disorder.
 
A May 1993 VA treatment note indicates that the Veteran complained of nervousness and problems with sleep.  The Veteran did not return for further mental health evaluation.
 
VA treatment notes from late 2001 to 2002 indicate that the Veteran began having problems with paranoia in October 2001.  
 
Social Security records indicate that the appellant reported beginning to have depression in December 1999.  The Veteran stated that he did not know where his depression came from, but he thought that he was okay until November 2001 when paranoia began.  A March 2002 psychiatric examination for disability purposes revealed that the Veteran had a delusional disorder.  The Veteran indicated that he "went wild" after service but did not relate his psychiatric problems to service or any incident of service at that time.
 
A VA treatment note dated September 2008 indicates that he was seen for schizophrenia.  The Veteran reported that his youngest brother was bipolar.
 
In an April 2009 statement  the Veteran contended that he developed PTSD after witnessing another soldier getting a "blanket party" during basic training.  The appellant stated that he subsequently became a drug addict during active service, and that he never drank alcohol or smoked cigarettes prior to active duty but that he began due to the stress of basic training.  The Veteran alleged that no one in his family had any type of psychiatric problems.  

The Veteran does not claim entitlement to service connection for PTSD due being personally assaulted.  Rather, he alleges that he has PTSD as a result of witnessing someone else being beaten.  Thus, the provisions concerning personal assault are not for application in this case.  Cf. 38 C.F.R. § 3.304(f)(5).
 
The Veteran was afforded a VA examination in December 2009.  The examiner noted that the Veteran had an extensive history of schizophrenia, dating back to 2000 according to VA treatment notes.  The examiner noted that the Veteran had several disciplinary actions taken against him during his time in the military but that he fought being discharged.  After discharge from the Air Force, he reenlisted in the Army (two times, apparently fraudulently) and he had multiple disciplinary problems in Army there as well.  The examiner reiterated that in-service treatment records indicate that the Veteran did not have mental illness.  More specifically, a July 1977 mental health evaluation indicated that Veteran did not have psychiatric illness, disorder or disease to warrant hospitalization or medical board action.  That evaluation also revealed no psychiatric disorder.  
 
During the December 2009 examination, the Veteran contended that his psychiatric illness began in the mid-1980s, roughly around 1986.  The Veteran indicated that his brother has schizophrenia "real bad."  The examiner diagnosed the Veteran with paranoid type schizophrenia.  The examiner opined that the onset of a diagnosable nervous condition was after the Veteran's departure from the military, and that the appellant's first psychosis was between nine and ten years after service.
 
An April 2013 addendum indicates that the Veteran has been seen for intake by three different VA psychiatrists, all of whom diagnosed him with schizophrenia, paranoid type.  The examiner did not believe diagnoses of PTSD or depressive disorder were appropriate for the Veteran for this reason.  The examiner additionally indicated that during the examination the Veteran did not attribute his psychiatric problems to witnessing an assault in-service.  The examiner indicated that it was common for people to feel uncomfortable after witnessing a scary or traumatic event, but that a formal diagnosis of a disorder is not considered until after a normal adjustment period has taken place.  The examiner additionally remarked that the Veteran did not want to leave the service after this event, even attempting to join another service branch two times fraudulently.  The examiner opined that PTSD is characterized by avoidance, which is inconsistent with trying to stay in the military or rejoin after separation.  
 
The examiner went on to opine that the Veteran's in-service report of dysphoria and sleep problems was not related to his current diagnosis of schizophrenia.  The examiner noted that symptoms may occur prior to the onset of schizophrenia but research has shown that the precursor symptoms are not found earlier than 30 months prior to the onset of full-blown schizophrenia.  The examiner also noted that problems with sleep and dysphoria are symptoms which all individuals have from time to time; and that such problems are consistent with drug and alcohol abuse, which the Veteran was apparently doing during active service by his own admission.  
 
A March 2015 addendum from the same examiner indicates that a further review of the record, to include the addition of Social Security records, did not change his prior opinions and actually seemed to suggest that the Veteran's mental disorder manifested later than the appellant had initially reported when interviewed by the examiner.
 
After consideration of the record, the Board finds that the preponderance of the evidence is against finding that the Veteran suffers from a psychiatric disability as a result of a verified or corroborated stressor occurring during military service.  The evidence also preponderates against finding that any diagnosed psychiatric disorder has any relationship whatsoever to service. 
 
Firstly, there is no indication that the Veteran has been diagnosed with PTSD during the relevant period.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Additionally, the Veteran's report of witnessing a "blanket party" is unsubstantiated.  As such, the appellant's statements alone cannot form establish the occurrence of a non-combat stressor.  Dizoglio.
 
Turning to an evaluation of the competency, credibility, and weight to be afforded to this evidence, the Veteran is competent to give evidence regarding what he experienced in-service, such as recounting events that he witnessed or feelings that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board, as the fact finder, however, must determine the credibility of lay evidence.  Culver v. Derwinski, 3 Vet. App. 292   (1992). 
 
In this case, the Veteran's account of events is inconsistent and lacks credibility both generally and with regard to the stressor.  For example, the Veteran stated in his PTSD claim that he had no family history of mental health problems; however, treatment records repeatedly indicate that the Veteran's brother suffers from a bipolar disorder and/or schizophrenia.  Additionally, the Veteran's Social Security records indicate that he did not know where his depression came from but they do not mention a connection to active service.  Likewise, when interviewed by the VA examiner, the Veteran only discussed his schizophrenia and did not allege that PTSD was related to service.  

The Veteran additionally indicated in his claim for PTSD that he had never used drugs or drank alcohol prior to service but began due to the stress of active duty.  Treatment records indicate, however, that his history of substance abuse began as a young teenager.  The Veteran has not demonstrated the existence of an in-service stressor and, in any case, there is no probative medical opinion linking any verified inservice stressor described, or any event during service, to the Veteran's current psychiatric disability.  Therefore, the Veteran has not shown any in-service event, disease, or injury resulting in a disability that would establish service connection for PTSD. 
 
With regard to the question of entitlement to service connection based on the laws governing presumptive service connection, there is no evidence of a compensably disabling psychosis within one year of the appellant's separation from active duty.  Importantly, the Veteran has indicated that his psychiatric problems did not begin until many years after service and thus dispelled any notion of chronicity.  There is no competent evidence to the contrary.  Accordingly, presumptive service connection is not warranted for any psychiatric disability. 
 
The most probative evidence of record are the opinions of VA examiners who considered the entirety of the record, interviewed the Veteran, and found that his psychiatric disorders are not related to service or any incident of service.  Again, there is no competent evidence to the contrary.
 
Therefore, the evidence preponderates against finding that any in-service event, disease, or injury resulted in a disability that would be the precursor to establish service connection.  The Veteran's claim for service connection for a psychiatric disability, to include PTSD, therefore fails on that basis.

In reaching this decision the Board considered the appellant's statements regarding the etiology of his psychiatric illnesses, but when they are weighed against the objective evidence of record, they are of minimal credibility and of no probative value.  The Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Although laypersons are competent to provide opinions on certain medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue as to the etiology of the disability in question falls outside the realm of common knowledge of a layperson.  Evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Under the doctrine of reasonable doubt VA is required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of any outstanding issue.  However, the  preponderance of the evidence is against the claim.  As such the doctrine is not applicable .  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia and depression is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


